Citation Nr: 0100622	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  94-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from May 1968 to April 1970.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the New Orleans, Louisiana Regional Office (hereinafter 
RO), of the Department of Veterans Affairs (hereinafter VA), 
which denied entitlement to an evaluation in excess of 50 
percent for schizophrenia, as well as entitlement to a total 
rating based upon individual unemployability due to a 
service-connected disability, respectively.  

The matter was remanded to the RO for further development in 
April 1996, and March 1998.  The development was undertaken, 
and the case was returned to the Board.

After the claims file was returned to the Board for 
adjudication, additional evidence was received from the 
veteran.  The RO had not reviewed this evidence and the 
veteran did not waive RO consideration.  Consequently, in 
November 1999, the case was remanded to the RO for initial 
review and preparation of a supplemental statement of the 
case (SSOC).  It has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's schizophrenia is productive of symptoms 
causing no more than considerable impairment of social and 
industrial adaptability, and reduced reliability.

3.  The veteran has not been shown to have either active 
psychotic manifestations of such extent as to produce severe 
impairment of social and industrial adaptability, or an 
occupational impairment with deficiencies in most areas as a 
result of his service-connected schizophrenia.

4.  There are no extraordinary factors resulting from the 
service-connected schizophrenia disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

5.  The veteran has not worked full time since April 1991, 
and has variously reported completing high school, and/or 1 
year of college.  His work experience includes warehouse 
person, stock clerk, food service, and boilermaker.

6. The veteran has schizophrenia rated at 50 percent 
disabling.  He has no other service connected disabilities.

7. The veteran's service-connected disability does not render 
it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.


CONCLUSIONS OF LAW

1.  The criteria for a increased disability rating in excess 
of 50 percent for a schizophrenia, paranoid is not warranted 
on either a schedular or extraschedular basis. 38 U.S.C.A. § 
1155 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.321 (b) (1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes (DC) 9203, 9440 
(1996) (1999).  

 2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1996) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that during the pendency of this appeal the law 
has changed removing the need for discussion of well grounded 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This law provides certain 
notice must be provided.  Review of the record suggests that 
all appropriate notice has been provided.  Further, it 
appears that there are complete examinations on file.  The 
Board may proceed without prejudice to the appellant as 
sufficient notice has been provided.


I.  Increased rating for schizophrenia, currently evaluated 
as 50 percent disabling

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a increased rating is 
warranted for the veteran's schizophrenia disorder.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1999).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appears to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 50 percent is not 
warranted under either applicable criteria. 

Under the old regulations, in effect until November 6, 1996, 
a 50 percent evaluation was warranted for schizophrenia with 
considerable impairment of social and industrial 
adaptability. A 70 percent evaluation required lesser 
symptomatology than a 100 percent evaluation, such as to 
produce severe impairment of social and industrial 
adaptability. Finally, a 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability. 38 C.F.R. § 4.132, DC 9203 
(1996).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability. Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology. 
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials. 38 C.F.R. 
§ 4.130 (1996). The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for schizophrenia which produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9203, 9440.

Historically, service connection for chronic undifferentiated 
type schizophrenia was granted by a July 1977 rating decision 
with a 30 percent disability evaluation assigned therewith, 
effective November 10, 1976, the date of the initial claim.  
Following an April 1980 Board decision, the evaluation was 
increased to 50 percent in a May 1980 rating decision, 
effective June 20, 1979, the date of a VA psychiatric 
examination.  This rating has remained in effect since that 
time. 

In a VA psychological evaluation in September 1993, the 
veteran was tested as in the average to low average 
intelligence range.  He tested in the severe anxiety, and 
severe anger range.  He had heavy and severe depressive 
symptomatology, including hopelessness, sadness, personal 
failure, dissatisfaction, boredom, feelings of guilt and 
punishment, disappointment, intermittent crying spells, and 
suicidal ideations, social withdrawal, loss of interest, and 
difficulties making decisions.  

His clinical profile indicated significant elevations on 
virtually every clinical scale and indicated a tendency to 
report symptoms in every sphere.  He was diagnosed with 
recurrent, moderate to severe, major depressive disorder; 
panic disorder with agoraphobia, with moderate current 
agoraphobia avoidance and moderate to severe current panic 
attacks; and alcohol dependence.  He failed to meet the 
criteria for bipolar disorder, schizophrenia, or other 
psychotic disorder.  

In a VA mental disorders examination in October 1993, the 
examiner noted that the veteran was soft spoken, and 
presented with a significant degree of psychomotor 
retardation.  Attention and concentration were impaired, but 
he was alert and oriented x 3.  Mood was depressed, affect 
was sad.  He had vague suicidal ideations, without definite 
plans, but denied homicidal ideations, auditory/visual 
hallucinations, and delusions.  There was no evidence of 
flight of ideas or loose association.  His intelligence was 
average, recent memory was impaired, immediate and remote 
memory, as well as insight and judgment were intact.  The 
diagnoses was recurrent, moderate to severe, major 
depression; panic disorder with agoraphobia, moderate; and, 
alcohol dependence, continuous, and severe.

The examiner opined that the veteran did not suffer from a 
psychotic disorder, as he had previously been diagnosed with 
schizophrenia.  He had a significant degree of depression and 
agoraphobia, and panic attacks.  He also had a significant 
alcohol dependence problem which impaired his ability to seek 
employment.  This combined with his current mental disorders 
treatment and medication, was obviously a bad combination.  
If the veteran was able to undertake a treatment program for 
his alcohol dependence, it was possible for him to sustain 
gainful employment.

A VA psychiatric examination by a board of 2 psychiatrists, 
in order to determine the current nature and severity of his 
mental disabilities was requested in a Board remand.  The 
examiners were to indicate the severity and frequency of the 
appellant's psychiatric symptomatology, and what effect, if 
any, such disability has on social and occupational 
functioning.  A Global Assessment of Functioning Score (GAF), 
was to be assigned and what the assigned score represented 
was to be explained. The examiners were to differentiate 
between symptomatology attributable to service-connected 
schizophrenia from that attributable to additional 
psychiatric diagnoses found; and (b) explain any relationship 
between all current psychiatric diagnoses found, including 
whether current major depression, and a panic disorder, if 
found, were part and parcel of service-connected 
schizophrenia, or otherwise. 

A VA social and industrial survey to assess the veteran's 
employment history and day-to-day functioning was also to be 
performed.

During a VA examination in August 1996, the veteran 
complained of panic attacks twice a week for about eight 
years.  He slept no more than 2 or 3 hours per night.  He 
reported only one hospitalization for paranoid schizophrenia 
in the late 1970's at the VAMC. He was currently attending 
the VA mental hygiene clinic, and taking Prozac, Flurazepam, 
and Thioridazine.

The examiner noted that the veteran was very evasive about 
drug use and alcohol intake.  He admitted to using hashish, 
marijuana, and LSD in 1969.  He currently smoked and drank a 
pint of alcohol a day, and had been in rehabilitation 3 
times.  The examiner noted that he was unshaven, irritable, 
and presented as not wanting to be bothered.  He exhibited  
significant psychomotor retardation.  Affect was flat; and 
mood was depressed.  He was guarded, evasive, and mentation 
was slow.  He had hallucinations, and visions; and, attempted 
suicide in the past, but currently denied them.  He appeared 
paranoid; average intelligence; recent and remote memory were 
fair; judgment poor; and insight was nil.  His concentration 
and attention span were very poor.  The examiner diagnosed; 
schizophrenia, paranoid; panic disorder with agoraphobia, 
mild; major depression, recurrent; alcohol dependence, 
continuous; and, nicotine dependence.  He opined that the 
veteran's GAF was 45.  He was impaired in all areas of his 
diagnoses.  He continued to drink, and had significant 
depression.  He was however determined to be competent.

The RO determined the VA examination to be inadequate, and 
returned it for compliance with the Board's remand.

The veteran was reexamined in February 1997, with similar 
results.  The examiner's added that the veteran exhibited a 
poverty around him making it very difficult to interview him.  
The information had to be extracted, or he had to be prodded 
into responding.  He exhibited mild to moderate psychomotor 
retardation.  The diagnoses was; schizophrenia, paranoid, 
currently in remission; panic disorder with agoraphobia; 
major depression, recurrent, in partial remission; alcohol 
and nicotine dependence.  

The examiners opined that his disorders, except for alcohol 
dependence, became clinically evident after service.  The 
alcohol dependence was evident in service.  He suffered from 
four distinct and separate psychiatric disorders.  His GAF 
was 55.  This meant that he suffered from moderate to serious 
impairment. His social and occupational impairment was 
considered to be moderate to severe.  He could not at the 
present maintain full-time employment, but was however 
competent for VA purposes.

In a social and industrial survey in March 1997, the veteran 
was a poor historian, having trouble remembering dates and 
events.  However, he was alert, oriented, cooperative, and 
guarded.  Affect and mood were flat; speech and tone were 
normal. There was no evidence of paranoia; delusions; audio, 
or visual hallucinations; or homicidal or suicidal ideations.  
He was unable to list any changes to the examiner in his 
medical condition to warrant an increased rating. He had not 
been hospitalized since the late 1970s, but believed that an 
increased rating should be granted due to unemployability.  
There were no significant changes in his medications.  The 
examiner opined that there were no overt signs of impairment 
of social and industrial adaptability, and a vocational 
rehabilitation evaluation should be performed.  No problems 
associated with socialization were present.

In February 1997, the examiner opined that the veteran had 
four distinct and separate psychiatric disorders, and that 
his service connected schizophrenia was in remission.  In 
addition, a GAF of 55 was assigned, and it was opined that he 
could not work full time. Unfortunately, it was not clear 
from this record whether the psychiatric symptoms of service 
and non-service connected disorders could be dissociated, or 
whether although separate entities, there was some 
interrelationship. 

An additional examination by two examiners was performed in 
June 1998, with similar results as in the prior examination.  
The diagnoses was; schizophrenia, paranoid, in remission; 
panic disorder without agoraphobia; major depression, 
recurrent, in remission; alcohol and nicotine dependence.  
The examiners opined that the nature and severity of the 
veteran's disability tended to be his interpersonal 
difficulties.  He reportedly did not trust anyone, could not 
get close to people; avoided crowds; had explosive anger; bad 
temper and tended to be very irritable.  The severity of his 
disorder was focused on his distrust of others, his paranoia, 
and difficulty with interpersonal relationships.  He was 
considered moderately to severely impaired.

His specific diagnoses were those mentioned above as well as 
a personality disorder with passive/aggressive and antisocial 
features.  Schizophrenia was considered in remission.  He was 
not felt to have a panic disorder, or depression which was 
related to/or aggravated by the service connected 
schizophrenia.  The symptoms specifically related to 
schizophrenia were paranoia; inability to trust people; and,  
some flattening of affect which were mostly his negative 
symptoms.  All positive symptoms of schizophrenia including 
delusions, hallucinations, and so forth were in remission.  
His GAF remained at 55.

Employability was limited due to his problems with social 
interactions.  He would only be able to tolerate a little 
peer pressure.  His passive/aggressive personality would also 
inhibit employability.  This was not to say that these were 
his only limitations to employability. 

Finally, the examiners noted that his various opinions and 
diagnoses in the past, were probably an indication of his 
personality disorder.  Over the years, he had been 
consistently diagnosed with chronic schizophrenia; alcohol 
and nicotine dependence; and, cannabis abuse, which appeared 
to currently be in remission.  His greatest disability 
appeared to be in his relationships; inability to respond 
appropriately to co-workers and supervisors; and, any work 
situation in which he dealt with people.

In VA examinations in February/March 2000, the veteran 
reported smoking 2 packs of cigarettes and drinking a fifth 
of alcohol daily. It was noted that the veteran was followed 
in the mental hygiene clinic, but had not been compliant with 
his medications.  He lived alone, and took care of his own 
daily needs, including cooking and washing his clothes.  He 
denied decision making problems, but occasionally has 
concentration difficulties.  

The examiner noted that the veteran was vague; complained 
about depression; feeling that others were talking about him; 
and, reported auditory hallucinations. He was cooperative; 
alert; and, oriented x 3.  Speech was slow, relevant, 
coherent, and  well articulated.  He did not complain or show 
signs of obsessive or ritualistic behavior, and no illogical 
or irrelevant behavior was exhibited.  Judgment and insight 
was fair; and abstract ability was good.  Affect was 
constricted and inappropriate, and mood was paranoid.  No 
anxiety problems were noted except for some chronic foot 
shaking indicative of mild anxiety. 

The examiner diagnosed; schizophrenia, chronic, paranoid; 
panic disorder, unspecified; major depression, recurrent by 
history, allegedly in remission; alcohol dependence, 
continuous; and, a personality disorder.  The severity of his 
psychological stressors was considered severe, and a GAF of 
48 was assigned.  It was noted that he had been referred to 
an outpatient group for individuals with psychiatric 
disorders and substance abuse.

Medical treatment records include extensive records of 
private, SSA, and VA medical center examinations, and mental 
hygiene treatment for schizophrenic reaction, depression, 
psychotic and psychoneurotic symptoms, as well as other 
unrelated disorders.  These also include the aforementioned 
psychological reports, dated in August and September 1999, as 
follows;

Dr. C.'s, Ph.D., August 1999 psychological testing report 
noted that the veteran adequately comprehended the 
examination process, and there was no reason to suspect any 
limitation of communications; psychopathology; or other 
deficit that would compromised his understanding of the 
evaluation. The veteran appeared to be a paranoid 
schizophrenic; taking medications for depression, and 
psychosis.  The delusion that others were mocking or 
insulting him had been consistent over time.  Affect was 
blunted and he did not exhibit the normal range of emotions 
expected. He had marked restrictions in social functioning; 
and, was socially withdrawn, getting into fights with 
uncrossed social contact.  While he should not drink due to 
his medications, the examiner did not see evidence of a 
severe substance abuse problem.  A GAF of 45 was assigned, 
but he was considered able to manage his own accounts.

Dr. F., Ph.D., noted in his September 1999 evaluation that 
the veteran displayed an emotional disorder; paranoia; 
suspiciousness; and, distorted thinking.  The diagnoses were 
paranoid schizophrenia; and polysubstance abuse, by history.

The Board has considered the evidence in its entirety 
including the veteran's statements; his VA examinations, 
social survey, private psychological evaluations,  and 
medical records, with emphasis upon the numerous pertinent VA 
examinations in September/October 1993, August 1996, 
February/March 1997, June 1998, and  February/March 2000.  In 
this regard, the Board notes that the June 1998 VA 
psychiatric examinations disclose that the veteran's mental 
disorders consist of five separate mental diagnosis.  Only 
one of which was service connected, and considered in 
remission.  The five disorders combined were considered to be 
no more than considerably, or moderately severely socially 
and industrially debilitating.  The examiners opined that the 
veteran's GAF score of 55 percent, indicated moderate to 
serious impairment.  It was noted that he did not appear to 
have socialization problems in the March 1993 evaluation.  A 
VA examination in October 1993 suggested that if he underwent 
treatment for his alcohol abuse problem, and followed his 
medication regimen, he might be able to sustain gainful 
employment. Again the Board emphasizes that the examiners 
determined that the service connected paranoid schizophrenia 
disorder was in remission.  

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that the veteran's psychiatric symptomatology 
does not produce severe impairment of social and industrial 
adaptability.  Significantly, a 70 percent psychiatric 
evaluation, under the new criteria, requires impairment with 
deficiencies in most areas, including family relations, 
judgment, thinking, mood, with such symptoms as suicidal 
ideation, obsessive rituals, intermittent illogical, obscure, 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish and 
maintain relationships, etc.  While the veteran certainly 
exhibits some of these deficiencies, the most recent VA 
examinations reveal that the veteran was oriented with fluent 
speech and was without flight of ideas or looseness of 
association.  Further, he was cooperative, and had coherent 
speech.  Thus, he appears to communication well and had no 
gross impairment in thought process. The veteran has always 
been noted to be cooperative and oriented. In addition, there 
is no evidence of obsessive, ritualistic, or other grossly 
inappropriate behavior.

Next, although there is a report of remote suicidal thoughts, 
and reports of physically hurting others, there is no 
evidence that he is in persistent danger of hurting self or 
others at this time.  Moreover, there is no evidence that he 
experiences an inability to perform activities of daily 
living due to his psychiatric disability.  He is noted to 
live alone, do his own cooking, and washing of his own  
clothes.  Rather, the limits on his abilities to function 
appear to be due to his problems with social interaction; 
panic disorder; major depression; passive aggressive 
personality disorder; and, alcohol and nicotine dependence 
issues, and not his service connected paranoid schizophrenia 
disorder.  Next, he has not been shown to be disoriented to 
time or place, have an impaired memory for names of 
relatives, his own occupation, or his own name.  
Specifically, treatment records show that he is oriented, 
cooperative, and he appears to be a good historian, although 
vague at times.   

While the Board notes the veteran's history of psychiatric 
deficiencies, they appear to be related more to his long 
history of difficulty with social interaction; panic 
disorder; major depression; passive aggressive personality 
disorder; alcohol and nicotine dependence issues, and not his 
service connected schizophrenia.  In any event they appear to 
be of lesser symptomatology than necessary for a schedular 
evaluation greater than the 50 percent schedular evaluation 
currently in effect.  

Finally, the veteran's assigned GAF was noted to fluctuate 
between 45 and 55.  A GAF of 45 would indicate some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work). A 
GAF of 55 would indicate moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attack) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  The GAF of 55 assigned in the 1998 VA 
examination appears more consistent with the overall 
psychiatric picture presented in the claims file but, 
nonetheless, supports no greater than a 50 percent evaluation 
under DC 9203.  While the Board is sympathetic to the 
veteran's numerous other psychiatric problems, there is no 
basis on which to grant a higher rating for his service-
connected psychiatric disability.  

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
paranoid schizophrenia disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9203, 
effective November 7, 1996, and under the criteria of 
Diagnostic Code 9203, effective prior to November 7, 1996, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 50 percent for paranoid schizophrenia. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).


II.  Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

Under 38 C.F.R. § 4.16(c), where a veteran's only compensable 
service-connected disability is a mental disorder which is 
assigned, a 70 percent evaluation, and it precludes the 
veteran from securing or following a substantially gainful 
occupation, it shall be assigned a 100 percent scheduler 
evaluation under the appropriate diagnostic code.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

In this case, the veteran does not have a single disability 
rated at 60 percent, or a mental disorder rated at 70 percent 
disabling. Specifically, the veteran's paranoid 
schizophrenia, his only service connected disorder, is rated 
as 50 percent, as such neither 38 C.F.R. § 4.16(a), or 38 
C.F.R. § 4.16(c) (for the period it pertains) are for 
application. However, this is not the end of the inquiry. The 
threshold question is whether the service-connected 
disability is sufficient, in and of itself, to render the 
veteran unable to secure or follow a substantially gainful 
employment.  

Of record is a February 1992 decision by the Social Security 
Administration (SSA) which shows that the veteran was awarded 
disability benefits effective from June 1991. At that time, 
SSA determined that the veteran had been receiving treatment 
for paranoid schizophrenia, drug and alcohol abuse since June 
1991. SSA relied on VA treatment records from 1989-1991, and 
a psychiatric consult from A. C., M.D., dated December 1991.  
Dr. C. noted that he primarily suffered from panic when in 
crowds; and, intractable bouts of depression, plus a 
multiplicity of symptoms which accompany depression, such as 
poor sleep and appetite; anhedonia; lack of energy; and, 
motor retardation.  The diagnosis was unipolar affective 
disorder with recurrent panic attacks, probably bipolar in 
the past. It was also noted that the veteran had been treated 
for psychiatric problems through the VAMC.

The record reveals that the veteran was born in May 1948, and 
variously reported completing high school, or one year of 
college. With respect to work history, he worked in a 
warehouse, restaurant, and in a shipyard installing 
insulation, and as a boilermaker.  He stopped working because 
of his depression, alcohol abuse, and other psychiatric 
disorders in April 1991.  He indicated that he has not sought 
full time work since that time.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  He 
listed a nervous condition, physical condition, as well as an 
(illegible) condition in the disability application as the 
disabilities that precluded him from working and stated that 
he last worked full time in April 1991. In evaluating the 
veteran's claim, the Board stresses that only disabilities 
stemming from the service-connected condition, namely; 
paranoid schizophrenia, may be considered.  The Board notes 
that the veteran has multiple debilitating psychiatric and 
medical problems, including those listed in the SSA 
determination previously mentioned, panic disorder and 
depression, as well as; alcohol and nicotine dependence; and, 
a personality disorder with passive/aggressive and antisocial 
features which are not shown to be related to his service 
connected disability or otherwise service connected at this 
time.  The Board notes that a Board of two VA examiners 
determined that his service connected Schizophrenia was 
considered in remission.  Further, Dr. C. in his SSA 
examination diagnosed, the veteran with a unipolar affective 
disorder with recurrent panic attacks, probably bipolar in 
the past (emphasis added). The Board is also  precluded from 
considering the veteran's age in determining entitlement to 
this benefit. 38 C.F.R. § 4.19.

Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
solely as a result of his service-connected schizophrenia. 
Accordingly, entitlement to a total disability rating based 
on individual unemployability is not warranted.

The fact that the veteran is unemployed is not enough. The 
question is whether his service-connected disorder, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). He 
has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 50 percent disabling. For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. 38 C.F.R. 
§§ 4.1, 4.15 (1999). While he has not worked in years, it is 
not shown that the unemployment is due solely to the service 
connected disability.  It appears that the primary reason he 
cannot maintain employment is his social interaction issues; 
panic disorder; major depression; passive aggressive 
personality disorder; and, alcohol and nicotine dependence 
issues (and not his service connected schizophrenia) which 
appear to be significantly affecting his social and 
industrial adaptability.  (See VA examination in October 
1993). The veteran's schizophrenia disorder, is not, in the 
Board's determination, so severely disabling as to render him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, nor does the 
evidence of record reflect that this conditions would render 
him individually unable to follow a substantially gainful 
occupation.

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.



	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 50 percent for paranoid 
schizophrenia is denied.  

The claim for entitlement to a total disability evaluation 
based on individual unemployability due to a service-
connected disability is denied.


		
	MICHAEL D. LYON 
	Member Board of Veterans' Appeals



 

